    Case 1:20-cv-00947-RGA Document 11 Filed 10/30/20 Page 1 of 4 PageID #: 80



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


    IN RE FUNKO, INC. STOCKHOLDER
    DERIVATIVE LITIGATION                           Consol. C.A. No.: 1:20-cv-00947-RGA



                      JOINT STIPULATION AND [PROPOSED] ORDER
                          REGARDING TRANSFER OF ACTION

        WHEREAS, on July 14, 2020, plaintiff Nathan Rubin (“Rubin”) filed a stockholder

derivative action alleging on behalf of nominal defendant Funko, Inc. (“Funko” or the

“Company”), among other things, violations of securities laws, breaches of fiduciary duty, unjust

enrichment, and aiding and abetting against the Individual Defendants1 (Funko, together with the

Individual Defendants, are collectively referred to herein as “Defendants”), captioned Rubin v.

Mariotti, et al., C.A. No. 1:20-cv-00947-RGA (the “Rubin Action”);

        WHEREAS, on July 31, 2020, plaintiff Richard Fletcher (together with Rubin,

“Plaintiffs”) filed a stockholder derivative action on behalf of nominal defendant Funko, alleging

breaches of fiduciary duties, failure to act in good faith, and aiding and abetting against the

Individual Defendants, captioned Fletcher v. Mariotti, et al., C.A. 1:20-cv-01031-RGA (the

“Fletcher Action”);

        WHEREAS, on September 8, 2020, the Court consolidated the Rubin Action and the

Fletcher Action (the “Derivative Action”) under the caption In re Funko, Inc. Stockholder

Derivative Litigation, Consol. C.A. No. 1:20-cv-00947-RGA;




1
 “Individual Defendants” refer to Brian Mariotti, Jennifer Fall Jung, Russell Nickel, Gino
Dellomo, Michael Lunsford, Charles Denson, Adam Kriger, Ken Brotman, Sarah Kirshbaum
Levy, and Diane Irvine.



                                              -1-
 Case 1:20-cv-00947-RGA Document 11 Filed 10/30/20 Page 2 of 4 PageID #: 81




       WHEREAS, a related consolidated securities class action involving related claims and

defenses, including alleged violations of sections 10(b) and 20(a) of the Securities Exchange Act

and Rule 10b-5 promulgated thereunder, is pending in the U.S. District Court for the Central

District of California, captioned Gilberto Ferreira v. Funko, Inc., et al., Case No. 2:20-cv-02319-

VAP-JPW;

       WHEREAS, a consolidated derivative action involving claims and defenses, including

alleged violations of securities law, breaches of fiduciary duty, and unjust enrichment is pending

in the U.S. District Court for the Central District of California, captioned In re Funko, Inc.

Derivative Litigation,Lead C.A. No. 2:20-cv-03740-VAP-PJW; and

       WHEREAS, Plaintiffs and Defendants met and conferred and jointly consent to the

transfer of the Derivative Action to the U.S. District Court for the Central District of California.

       NOW, THEREFORE, the parties, through their undersigned counsel, agree and stipulate,

subject to the approval of the Court, that the Derivative Action is hereby transferred to the U.S.

District Court for the Central District of California.

       IT IS SO STIPULATED.

   Dated: October 30, 2020                          Respectfully Submitted,

                                                    DELEEUW LAW LLC


                                                     /s/ P. Bradford deLeeuw
                                                    P. Bradford deLeeuw (#3569)
                                                    1301 Walnut Green Road
                                                    Wilmington, Delaware 19807
                                                    (302) 274-2180

                                                    Liaison Counsel for Plaintiffs




                                                 -2-
Case 1:20-cv-00947-RGA Document 11 Filed 10/30/20 Page 3 of 4 PageID #: 82




                                     BRAGAR EAGEL & SQUIRE, P.C.
                                     Melissa A. Fortunato
                                     Garam Choe
                                     Alexandra B. Raymond
                                     885 Third Avenue, Suite 3040
                                     New York, New York 10022
                                     Telephone: (212) 355-4648

                                     Lead Counsel for Plaintiffs

                                     ROBBINS LLP
                                     Brian J. Robbins
                                     Craig W. Smith
                                     Eric M. Carrino
                                     Emily R. Bishop
                                     5040 Shoreham Place
                                     San Diego, California 92122
                                     Telephone: (619) 525-3990

                                     Additional Counsel for Plaintiffs and Attorneys
                                     for Plaintiff Richard Fletcher

Dated: October 30, 2020                  RICHARDS, LAYTON & FINGER, P.A.


                                          /s/ Raymond J. DiCamillo
                                         Raymond J. DiCamillo (#3188)
                                         John M. O’Toole (#6448)
                                         920 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 651-7700

                                         LATHAM & WATKINS LLP
                                         Kevin M. McDonough
                                         Thomas J. Giblin
                                         885 Third Avenue
                                         New York, New York 10022
                                         Telephone: (212) 906-1200

                                         Attorneys for Defendants Brian Mariotti,
                                         Jennifer Fall Jung, Russell Nickel, Gino
                                         Dellomo, Michael Lunsford, Charles Denson,
                                         Adam Kriger, Ken Brotman, Sarah Kirshbaum
                                         Levy, Diane Irvine, and Funko, Inc.




                                   -3-
 Case 1:20-cv-00947-RGA Document 11 Filed 10/30/20 Page 4 of 4 PageID #: 83




IT IS SO ORDERED.

DATED:
                                      HONORABLE RICHARD G. ANDREWS
                                      UNITED STATES DISTRICT COURT




                                    -4-
